PER Curiam.
The appeal is from judgment and sentence that followed a verdict of guilty of common law burglary by a jury.
Appellant argues that the relevant evidence before the jury could not sustain the conviction. We find nothing before this Court for review. No motion for a directed verdict was made during the trial below and we are precluded from passing on the contention as to the sufficiency of the evidence. “In the absence of any request for an instruction there can be no review of the sufficiency of the evidence.” Auchincloss v. State, 200 Md. 310, 315, Reynolds v. State, 219 Md. 319, No. 151, this term, just decided. There was no exception to, nor request for amplification of, the trial court’s charge to the jury, so that no question of law is presented. Maryland Rule 739.
We deem it fitting to say that our scrutiny of the record persuades us that the result would not be different were we free to pass on the sufficiency of the evidence.

Judgment affirmed.